       Case 3:18-cv-00296-LRH-CBC Document 64 Filed 02/06/19 Page 1 of 2




1    Robert D. Mitchell (admitted pro hac vice)
     William M. Fischbach III (admitted pro hac vice)
2    Christopher J. Waznik (admitted pro hac vice)
     Jason C. Kolbe, Nevada Bar No. 11624
3
     Kevin S. Soderstrom, Nevada Bar No. 10235
4

5    Camelback Esplanade II, Seventh Floor
6    2525 East Camelback Road
     Phoenix, Arizona 85016-4229
7    Telephone: (602) 255-6000
8    Fax: (602) 255-0103
     E-mails: rdm@tblaw.com; wmf@tblaw.com;
9    cjw@tblaw.com; jck@tblaw.com; kss@tblaw.com
10
     Counsel for Defendant/Counterclaimant Martin Tripp
11
                             UNITED STATES DISTRICT COURT
12

13                                  DISTRICT OF NEVADA

14                                                   Case No. 3:18-cv-00296-LRH-CBC
     TESLA, INC., a Delaware corporation,
15
                                                     STIPULATION FOR DISMISSAL OF
                                 Plaintiff,
16                                                   COUNT III OF COUNTERCLAIM
17   vs.
18
     MARTIN TRIPP, an individual,
19
                                 Defendant.
20

21   MARTIN TRIPP, an individual,
22
     Counterclaimant,
23

24
     TESLA, INC., a Delaware corporation,
25

26
     Counterdefendant
27
                                                 1
28
       Case 3:18-cv-00296-LRH-CBC Document 64 Filed 02/06/19 Page 2 of 2




1             Pursuant to Federal Rule of Civil Procedure 41 and Local Rule 7-1,
2    Plaintiff/Counterdefendant Tesla, Inc. (“Tesla”) and Defendant/Counterclaimant Martin
3    Tripp (“Tripp”), by and through undersigned counsel, hereby stipulate to the dismissal of
4    Count III of Tripp’s Counterclaim for Intentional Infliction of Emotional Distress (ECF
5    No. 25 ¶¶ 93-99). Each party shall bear its own attorneys’ fees and costs with respect to that
6    claim.
7             DATED this 6th day of February, 2019.
8
                                               TIFFANY & BOSCO, P.A.
9

10

11
                                               By
12                                                  Robert D. Mitchell
13                                                  William M. Fischbach III
                                                    Christopher J. Waznik
14                                                  Jason C. Kolbe
                                                    Kevin S. Soderstrom
15
                                                    Counsel for Defendant/Counterclaimant
16
                                               HUESTON HENNIGAN LLP
17

18
                                               By Allison L. Libeu (with permission)
19                                                John C. Hueston
                                                  Allison L. Libeu
20
                                                  Attorneys for Plaintiff/Counterdefendant
21

22 DATED:                                      ORDER
23
                                               IT IS SO ORDERED
24

25

26                                             The Honorable Carla Baldwin Carry
                                               United States Magistrate Judge
27
                                                    2
28
